Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2016099079 English translated version).
With respect to independent claims: 
Regarding claims 1/10, Lee teaches A method of measuring and reporting a positioning reference signal (PRS) by a user equipment (UE) in a wireless communication system ([162], “the terminal configured with such PRS configuration combines and reports positioning-related measurement results for all PRS signals.”), the method comprising: 
measuring multiple PRSs to which beamforming ([0171], “PRSs having a beam direction.”) is applied ([153], “the UE receives configuration information for a list of PRSs to be searched.” And [171], “The base station configures a plurality of PRS-Infos to the terminal and transmits PRSs having a beam direction corresponding to each.”); and 
reporting measurement results of at least two PRSs ([215], “(PRS-Info1, PRS-Info3)”) among the multiple PRSs to a base station (BS) ([215], “The terminal combines the positioning-related measurement results from each PRS-Info of the two cells, (PRS-Info1, PRS-Info3), (PRS-Info1, PRS-Info4), (PRS-Info2, PRS-Info3), (PRS -Info2, PRS-Info4) can be reported, and index information of PRS-Info on which PRS-Info is used for the estimated value can be reported together.”), 
wherein the multiple PRSs are received in different transmission beams ([Fig.10], B1X and B2X are two different beam directions.), and 
wherein the UE reports to the BS at least one of transmission beam identification information ([215], “index information of PRS-Info” is also reported, such as (PRS-Info1, PRS-Info3)) indicating in which transmission beam each of the at least two PRSs is received and resource identification information indicating on which resource each of the at least two PRSs is received, together with the measurement results ([215], measurement results).
 	
With respect to dependent claims:
Regarding claims 2/11, Lee teaches wherein the transmission beam identification information or the resource identification information for each of the at least two PRSs is reported to the BS by being paired with a measurement result of a corresponding PRS ([215], “The terminal combines the positioning-related measurement results from each PRS-Info of the two cells, (PRS-Info1, PRS-Info3), (PRS-Info1, PRS-Info4), (PRS-Info2, PRS-Info3), (PRS -Info2, PRS-Info4) can be .
Regarding claims 3/12, Lee teaches wherein the UE receives the multiple PRSs through beam sweeping of multiple reception beams, and wherein the UE reports to the BS reception beam identification information in which reception beam each of the at least two PRSs is received, together with the measurement results ([215], “The terminal combines the positioning-related measurement results from each PRS-Info of the two cells, (PRS-Info1, PRS-Info3), (PRS-Info1, PRS-Info4), (PRS-Info2, PRS-Info3), (PRS -Info2, PRS-Info4) can be reported, and index information of PRS-Info on which PRS-Info is used for the estimated value can be reported together.”).
Regarding claim 7, Lee teaches wherein multiple transmission beams corresponding to the multiple PRSs are formed on different resources ([Fig.10], different PRSs may be transmitted in different subframes.).
Regarding claim 9, Lee teaches wherein the measurement results reported to the BS include received power values of the at least two PRSs ([225], “the UE performs the power of the signal received from the reference cell and the neighboring cell.”) or a reception time difference between the at least two PRSs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Frenger (US 2018026063).
Regarding claims 4/13, Frenger teaches transmitting, by the UE, a PRS request to the BS ([0047], “sending 401 a positioning request to a radio network node.”), wherein the multiple PRSs are received in response to the UE's PRS request ([0047], “a positioning reference signal, i.e. a second type of positioning information is detected 403 in consideration of the positioning reference signal information received in response to the request.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Lee to specify a PRS request as taught by Frenger. The motivation/suggestion would have been because a UE “requires positioning with a higher accuracy.” ([0046])

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chiu (US 20150023260).
	Regarding claims 6/15, Lee teaches postioning reference signals ([162]) 
	However, Lee does not teach rest of claim.
	In an analogous art, Chiu teaches wherein the UE selects K reference signal with high received power from among the multiple reference signal ([0026], “user equipment 200 detects the reference symbols of each beam b1 to b5 and the power thereof, and then selects some of the beams b1 to b5, whose power is larger then a and reports the selected K reference signal ([0033], “pre-coding information is fed back to the transceiver unit 110 of the base station 100 according to the configured beam set by the user equipment 200.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Lee to specify select K reference signal based on power strength as taught by Chiu. The motivation/suggestion would have been because there is a need to select beams with strong signal strength. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim (US 20180180703).
	Regarding claim 8, Kim teaches wherein multiple beams corresponding to the multiple PRSs are time division multiplexed (TDM) by independent beam sweeping, frequency division multiplexed (FDM) on a same time resource ([0120], “the B-PRS may be transmitted in a narrow band and frequency division multiplexing ( FDM) may be performed on the B-PRS for each subband.” And [0057]), or multiplexed using a hybrid of time division multiplexing (TDM) and frequency division multiplexing (FDM) based on beam-group sweeping.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Lee to specify multiplexing as taught by Kim. The motivation/suggestion would have been because “large number of B-PRSs may be transmitted in one subframe.” ([0120]) 
	
Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411